                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 17-11982-RGS

                               JON DUANE

                                     v.

              VERMONT MUTUAL INSURANCE COMPANY


                    MEMORANDUM AND ORDER
               ON PLAINTIFF’S MOTION FOR AN AWARD
                  OF ATTORNEYS’ FEES AND COSTS

                             February 21, 2020

STEARNS, D.J.

     This case is about an Odyssean quest for attorneys’ fees. Unlike the

Homeric epic, the essential facts can be quickly told. The tale begins with a

sketchy slip-and-fall accident reported by a tenant in a building owned by

plaintiff Jon Duane.    A run-of-the-mine tort suit was brought against

Duane in Quincy District Court. Duane turned to his homeowner’s policy

insurer, defendant Vermont Mutual Insurance Company, for a defense, and

if need be, indemnification. Vermont Mutual duly engaged a local attorney

to represent Duane in the Quincy matter.

     For reasons that are not altogether clear, Duane became dissatisfied

with the services of the attorney hired by Vermont Mutual.      On May 31,
2017, Duane invoked his right to hire counsel of his choosing. He selected

Patrick Driscoll, Esq., of the Boston firm Boyle Shaughnessy Law P.C., as

replacement counsel. After two months of further litigation, the slip-and-

fall case was settled by Driscoll for $27,000, a sum that Vermont Mutual

promptly paid.    Driscoll then submitted bills for attorneys’ fees totaling

$49,390.55. Vermont Mutual paid $20,717.99 and questioned the balance

of the billings given the short duration of the engagement and the settlement

of the case without a trial.         Vermont Mutual asked for further

documentation of the billings, taking the position that it would pay the

balance only if it deemed the billings to be reasonable.

      Rather than attempting to resolve the matter with Vermont Mutual,

Boyle Shaughnessy repaired to the Superior Court before the ink dried on the

final bill, where it filed a complaint against Vermont Mutual alleging breach

of contract and unfair settlement practices in violation of Chapter 176D of

the General Laws.1 The case was then removed to this court by Vermont

Mutual on diversity of citizenship grounds. What followed were attempts

by the court through mediation and unsuccessful persuasion to save a citizen

jury from sitting on a protracted case involving nothing more than a dispute


      This court dismissed the Chapter 176D claim, noting that Chapter
      1

176D does not authorize a private cause of action. See Dkt. #87 at 14-15.
                                     2
over the $28,672.56 in unpaid attorneys’ fees.

      On the day first scheduled for trial, Vermont Mutual offered to settle

the case for $25,000, an offer that Duane accepted.       See Dkt #134 at 4.

Boyle Shaughnessy, however, balked and overrode the client’s decision. As

the case trudged on in Jarndycian fashion, Duane (who had personally paid

nothing toward the settlement or the attorneys’ fees) dropped out of the

picture. On December 16, 2019, a jury was empaneled and over five days

heard evidence about the reasonableness of Boyle Shaughnessy’s billings,

including the testimony of a retired Superior Court judge who opined on the

reasonableness of Driscoll’s hourly rate. The jury ultimately awarded Boyle

Shaughnessy $13,372.36, a figure significantly less than the sum sought, and

half the amount previously offered by Vermont Mutual in settlement.

      Boyle Shaughnessy now asks the court to award it a staggering

$167,370 in fees and $8,057.80 in costs as a “prevailing” party.           The

petition might seem an oddity to any knowledgeable legal observer as, in the

absence of a statute or a contractual provision authorizing fee-shifting, state

and federal courts in the United States apply the aptly named “American

Rule,” under which each party to the litigation bears its own fees and costs. 2

      2 The United States Code makes a small exception for the discretionary
taxation of a limited number of costs for the benefit of a prevailing party.
                                    3
See Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247-

248 (1975).

      Recognizing the force of the American Rule, Boyle Shaughnessy wheels

up Preferred Mut. Ins. Co. v. Gamache, 426 Mass. 93 (1997), and Hanover

Ins. Co. v. Golden, 436 Mass. 584 (2002), cases in which the Supreme

Judicial Court held that attorneys’ fees are recoverable when an insurer fails

to provide a defense to its insured. Gamache involved an outright refusal

by the insurer to provide a defense based on what proved to be a misreading

of its own policy. As a result, the insured was forced to fund the defense out

of his own pocket.       Justice Greaney writing for a unanimous Court

concluded that an “exception” from the American Rule was warranted in

instances in which an insured under a homeowner’s policy successfully

litigates an insurer’s unjustified refusal to provide a defense.    In Golden,

Justice Spina (over a vigorous dissent by Justices Sosman and Cordy)

broadened the holding in Gamache by eliminating any requirement that the

policyholder show bad faith on the part of the insurer who tries and fails to

obtain declaratory relief from the duty to defend.3


See 28 U.S.C. § 1920.
      3 In Golden, the insurer brought an unsuccessful declaratory action

seeking to terminate its obligation to defend once it had paid the limits of the
automobile policy at issue. The insurer, however, provisionally funded the
                                       4
      The flaw in Boyle Shaughnessy’s reliance on Gamache and Golden is

plain as a pikestaff: Vermont Mutual, despite some huffing and puffing,

never walked away from its obligation to defend Duane, and unlike the

insureds in those two cases, Duane was never forced to dig into his own

pocket to fund any aspect of the litigation. 4 Nor as was the case in Gamache

and Golden did Vermont Mutual seek by way of declaratory relief to

discharge itself from the duty to defend. 5 Rather the sole issue litigated at


defense while the trial court considered the motion for declaratory relief.
Quoting from the Appeals Court decision below, Justice Spina noted that
“[I]t should not matter whether (as in Gamache) the insurer announces
withdrawal from the third-party action and sues for a declaration, or (as in
the present case) brings a declaratory action and provisionally maintains
defense of the third-party action pending instruction by the declaration.” Id.,
436 Mass. at 587-588.

      4 Although Duane states in his petition that he “was forced to expend
substantial resources in discovery to establish evidence that he did not
breach the contract with Vermont,” Dkt # 178 at 7, there is no evidence that
the statement is true. According to the record, the only resources expended
were those of Boyle Shaughnessy in the pursuit of what the jury found was
an unreasonable fee.

      5  In his petition, Duane attempts to shoehorn himself into Gamache
and Golden by asserting that the jury returned a verdict “finding that
[Vermont] had a duty to defend Duane in the underlying action . . . .” Dkt #
178 at 1. This is a misstatement. The only question put to the jury was:
“What sum of money does the jury find to be a fair and reasonable fee for the
legal services provided by the law firm of Boyle Shaughnessy for the defense of
Vermont Mutual’s insured, Jon Duane, in the matter of Lambias versus
Duane?” The existence of a duty to defend also was not contested at trial,
Duane’s contention to the contrary. Rather, the court specifically instructed
                                        5
trial was the reasonableness of the final bill submitted by Boyle Shaughnessy,

a bill which Vermont Mutual notes was not submitted in its final form until

after this lawsuit was filed. The most that can be said is that after Duane

dismissed the lawyer hired by Vermont Mutual, it continued to fund the

defense under a reservation of rights, a conventional and perfectly proper

practice stipulated in the policy. It is simply not the rule that the duty to

defend obligates an insurer to pay any fee requested by successor counsel

without the right to question its reasonableness.6 A ruling to the contrary

would have the undesirable and pernicious consequence of forcing insurers

to write out of their policies any right of an insured to select an attorney other

than the one provided by the insurer.

      Finally, there is no persuasive case to be made that Duane is in fact the

“prevailing” party in this lawsuit.      In defining what it means to be a



the jury that, “[u]nder the terms of the policy, Vermont Mutual promised to
provide Mr. Duane with a defense against any claim made against him
regardless of its merits and prior to any determination of liability,” and
further, “[l]et me stress that there is no dispute but that Vermont Mutual is
contractually obligated to pay a reasonable fee for Boyle Shaughnessy’s
services.” Jury Instr. at 16, 19.
      6It is worth noting that the jury essentially agreed with Vermont
Mutual that Boyle Shaughnessy’s billings were excessive. The verdict
reduced the sum of additional fees sought by Boyle Shaughnessy at trial by
half.
                                     6
prevailing party, the most instructive analogy is to the Fees Act, 42 U.S.C. §

1988. Under the Fees Act, “reasonable” attorney’s fees and costs may be

awarded to a prevailing section 1983 plaintiff. A “prevailing” plaintiff for

purposes of the Fees Act is one who has obtained a judgment on the merits

or a settlement agreement enforced through a court-ordered consent decree.

See Buckhannon Bd. & Care Home, Inc. v. West Virginia Dep’t of Health and

Human Res., 532 U.S. 598, 601, 604 (2001). A permanent injunction or

declaratory judgment, like a damages award, will satisfy the Buckhannon

prevailing party test. Lefemine v. Wideman, 568 U.S. 1, 4 (2012) (per

curiam); LaChance v. Comm’r of Corr. (LaChance II), 475 Mass. 757, 765

(2016); T & D Video, Inc. v. City of Revere, 450 Mass. 107, 113 (2007). But

a half-baked result will not do the trick. See Sole v. Wyner, 551 U.S. 74, 86

(2007) (the award of a preliminary injunction does not qualify for an award

of attorneys’ fees where the merits of the case are ultimately decided against

a plaintiff); Nogeiro v. Comm’r of the Dep’t of Transitional Assistance, 72

Mass. App. Ct. 496, 499 (2008) (although plaintiff’s action “catalyzed” a

settlement, in the absence of a judicially ordered or sanctioned change in the

parties’ relationship, no § 1983 attorneys’ fees were recoverable).

      Seen through the lens of what amounts to success under the Fees Act,


                                      7
there is no basis for concluding that what Duane achieved here – essentially

a rejection by the jury of the reasonableness of the very billings that Vermont

Mutual was questioning – could be deemed enough of a victory to merit a

prevailing party badge.

                                    ORDER

      For the foregoing reasons, the request for an award of attorneys’ fees

and costs is DENIED.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns_________
                                    UNITED STATES DISTRICT JUDGE




                                      8
